Case: 17-40495      Document: 00514296709         Page: 1    Date Filed: 01/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 17-40495                                 FILED
                                  Summary Calendar                         January 5, 2018
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUVER ALEXANDER DIAZ-MARTINEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 1:16-CR-1170-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Juver Alexander Diaz-Martinez appeals the 24-month sentence imposed
for his illegal reentry conviction. He contends that the assessment of criminal
history points for a prior conviction that also serves as the basis for an increase
in the offense level violates the Double Jeopardy Clause by unconstitutionally
punishing him twice for the same offense.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40495    Document: 00514296709    Page: 2   Date Filed: 01/05/2018


                                No. 17-40495

      We review de novo the district court’s interpretation and application of
the Sentencing Guidelines. United States v. Dison, 573 F.3d 204, 207 (5th Cir.
2009). Double-counting does not violate the Double Jeopardy Clause so long
as the Guidelines do not expressly forbid the double-counting. Id. at 208. The
applicable guidelines provisions in this case expressly provide for double-
counting of a defendant’s prior conviction in enhancing his offense level and
assessing his criminal history score.     See U.S.S.G. § 2L1.2, cmt. (n.3).
Accordingly, the district court did not violate the Double Jeopardy Clause.
      The judgment of the district court is AFFIRMED.




                                      2